Citation Nr: 0100508	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial rating of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had verified active service from July 1963 to 
October 1967.  It is further indicated on his DD Form 214 
that he had one month and five days of additional service.
 
In February 1997, the veteran filed a claim for service 
connection for PTSD.  This appeal arises from the July 1999 
rating decision from the Buffalo, New York Regional Office 
(RO) that granted service connection for PTSD and assigned an 
evaluation of 10 percent, effective February 28, 1997.  A 
Notice of Disagreement was filed in August 1999 and a 
Statement of the Case was issued in September 1999.  A 
substantive appeal was filed in September 1999 with no 
hearing requested.

By a rating decision in November 1999, the RO increased the 
evaluation for the veteran's service-connected PTSD from 10 
percent to 50 percent, effective February 28, 1997, and 
granted a temporary total rating based on hospitalization for 
treatment of PTSD from August 16, 1999, through September 30, 
1999.  The 50 percent rating was reinstated effective October 
1, 1999.  The veteran has continued his appeal of what is in 
effect the initial 50 percent rating assigned with the grant 
of service connection for PTSD.


REMAND

The latest VA examination regarding PTSD was in September 
1997.  At that time, the veteran's global assessment of 
functioning (GAF) was considered to be 51-60.  The veteran 
was thereafter hospitalized at a VA medical center from 
August 16, 1999 to September 10, 1999 for treatment of PTSD.  
His PTSD was considered severely disabling and the veteran's 
GAF was 38.  There has been no further VA psychiatric 
examination of the veteran since discharge from VA 
hospitalization.  Therefore, another examination should be 
ordered to determine the current status of the veteran's 
PTSD.

The criteria as contained in 38 C.F.R. Part 4, Diagnostic 
Code 9411 (as in effect from November 7, 1996) are as 
follows:

A 10 percent evaluation is assignable for 
PTSD in the presence of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is provided in 
the presence of occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
treatment records and private medical 
records, reflecting treatment for PTSD 
since the veteran was discharged from VA 
hospitalization in September 1999.  
Inquiry should be made of the veteran as 
to the dates and places of any such 
psychiatric treatment.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected PTSD.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
RO should provide to the examiner a copy 
of this Remand which contains the rating 
criteria pertaining to the veteran's 
PTSD.  The examiner should state in his 
report that the claims folder has been 
fully reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  The 
examiner should comment as to the 
presence or absence of every symptom and 
finding required for ratings from 10 
percent to 100 percent, and, where 
present, the frequency and severity 
thereof.  

3.  The RO should readjudicate the 
veteran's claim for an increased initial 
rating for PTSD.  Consideration should be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
afforded a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



